Citation Nr: 0317515	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

While a supplemental statement of the case issued in August 
2001 apprised the veteran of the provisions of 38 U.S.C.A. 
§ 5103A (West 2002), the VA has not informed the veteran of 
the specific information and evidence needed to support his 
specific claim, and the development responsibilities and 
activities of the VA and the veteran.  See Quartuccio, supra.

The Board further notes that new medical evidence relevant to 
the veteran's claim was received subsequent to the August 
2001 supplemental statement of the case.  The veteran did not 
submit a waiver of RO review, accordingly, this newly 
submitted evidence must be considered by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should readjudicate the 
veteran's claim to include consideration 
of all evidence received since issuance 
of the most recent supplemental statement 
of the case.  If the benefit sought is 
not granted, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status.  The RO 
should inform the appellant of any issue 
with respect to which further action is 
required to perfect an appeal.  The 
supplemental statement of the case should 
include a review of all pertinent laws 
and regulations.  Thereafter, the case 
should be returned to the Board, as 
indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




